Sognier, Judge.
Indicted and convicted of burglary, O’Neal appeals enumerating as error the denial of his motion for new trial on the “general grounds.” We have reviewed the record and conclude that a rational trier of fact could easily have found from the evidence presented at trial proof of guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.

Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert III, A. Thomas Jones, Assistant District Attorneys, for appellee.